Taliaferro, J.,
concurring. There is no express provision of the constitution, national or State, prohibiting the Legislature from conferring exclusive privileges upon a corporation. The inhibition is sought for in the bill of rights introduced into the constitution of Louisiana. In title one, article two, of the constitution of 1868, it is declared that the citizens of this State “ shall enjoy the same civil, political and public rights and privileges, and be subject to the same pains and penalties.” As an abstract general proposition, this is true. But in contemplating this proposition, we should not lose sight of the fundamental principle forming the basis upon which constitutions themselves rest. This controlling principle, when brought into action, often modifies and limits the proposition which asserts a constant, unlimited and perfect equality of rights and privileges. What is this paramount principle ? It is that the will of the people is the source, and the happiness of the people the object, of all legitimate government. As a corollary, it follows that the general welfare should be provided for, even by the sacrifice of that of an individual, if circumstances require it. Each individual, on entering into a society to be governed by laws, yields a part of his natural liberty to secure the remainder, and consents to postpone his own rights when they become antagonistic to those of the great body of the community to which he belongs. The law of expropriation is an example of the working of this principle. The partition of the shore of the Mississippi river, in front of New Orleans, and the appropriation of each portion to a distinct class of vessels and water crafts, is an infringement of that part of our State constitution just referred to, and of the recognition in article four hundred and forty-six of the Civil Code, of the right of every one freely to land his vessel anywhere on the shores of the river. *558Tlie abstract equal right of the stearuboatman or raftsman to laud his steamboat or raft within the district assigned to steamships is violated by the monopoly given of that portion of the shore to owners and navigators of steamships. The sacrifice of the individual right in this case is of no consequence, in view of the general benefit and commerce of a great commercial community; yet it is an infringement of that abstract equal right declared in our State constitution.
The doctrine, then, is elementary and well established, that in the public interest and for the public good, legislation which postpones the interests of a few to that of a whole community, is legitimate and proper. The law under consideration, known as the Slaughter House act, I consider a public statute and enacted for the public weal. It relates to an object of the very highest importance — the health of the people. It prescribes sanitary regulations, which the Legislature thought proper to adopt. With the policy or impolicy of these regulations the judicial department has nothing to do. It will not consider the propriety or expediency of the measures resorted to by the law maker. If, in the adoption of means deemed appropriate for carrying out the objects of the law, it was thought advisable to incorporate a company with certain privileges, and the privileges thus conferred affect adversely the interests of a few, that is no ground for declaring the law unconstitutional and void.